OPINION ON STATE’S MOTION FOR REHEARING
We grant the State’s motion for rehearing, and for the reasons stated in Ex parte Ward, 964 S.W.2d 617, 628-633 (Tex.Crim.App., 1998) (imposition of controlled substance tax does not constitute punishment for double jeopardy purposes, even if a partial payment is made), we affirm the trial court’s judgment.
On original submission in Ward, we affirmed an order denying habeas relief. See Ward, at 618-619 (reciting status of the case). After the Court of Criminal Appeals denied review, the United States Supreme Court vacated our holding and remanded for reconsideration in light of Department of Revenue of Montana v. Kurth Ranch, 511 U.S. 767, 114 S.Ct. 1937, 128 L.Ed.2d 767 (1994). Ward, at 618. We granted habeas relief. Id. The Court of Criminal Appeals reversed our judgment and rendered judgment denying habeas relief. Id. at 633.
The Court of Criminal Appeals recognized the Kurth Ranch is good law, having been recently approved by the United States Supreme Court. Id. at 621 n. 3. However, it distinguished Kurth Ranch because in Ward, the tax assessment preceded the criminal punishment, while in Kurth Ranch, the tax assessment follower it. Id. at 628. In Kurth Ranch, two dissenters emphatically stated that this did not matter. “[I]f there is a constitutional prohibition on multiple punishments, the order of punishments cannot possibly make a difference.” Kurth Ranch, 511 U.S. at 804, 114 S.Ct. at 1958 (Scalia, J. dissenting). For this proposition, the two dissenters cited United States v. Sanchez-Escareno, 950 F.2d 193, 200 (5th Cir. 1991), a case the Court Criminal Appeals relied on heavily. And on the question of whether the tax assessment (rather than its collection) was a criminal proceeding invoking the double jeopardy clause, the Kurth Ranch opinion stated, “The proceeding Montana initiated to collect a tax on the possession of drugs was the functional equivalent of a successive criminal prosecution that placed the Kurths in jeopardy a second time for the same offense.” Kurth Ranch, 511 U.S. at 784, 114 S.Ct. at 1948 (emphasis added). Finally, the question presented in Kurth Ranch was “[Wjhether a tax on the possession of illegal drugs assessed after the State has imposed a criminal penalty for the same conduct may violate the constitutional prohibition against successive punishments for the same offense.” Id. at 769, 114 S.Ct. at 1941. (emphasis added).
The Court of Criminal Appeals’ holding in Ward admittedly goes well beyond Kurth Ranch,1 and the law is unsettled, with the holding in United States v. Halper, 490 U.S. 435, 448-49, 109 S.Ct. 1892, 1901-02, 104 L.Ed.2d 487 (1989), being cut back repeatedly. See Hudson v. United States, —— U.S. ——, ——, 118 S.Ct. 488, 491, 139 L.Ed.2d 450 (1997); United States v. Ursery, 518 U.S. 267, ——-——, 116 S.Ct. 2135, 2148-49, 135 L.Ed.2d 549 (1996). We predicted as much. Arnold v. State, 920 S.W.2d 704, 717 (Tex. *169App.—Houston [1st Dist.] 1996, pet. ref'd). While yet another Supreme Court review may lie ahead, we must follow the governing law as we find it today.
We overrule all points and affirm the judgment.

. See Ward, at 621.